                                                1 Nathan G. Kanute (CA Bar No. 300946)
                                                  SNELL & WILMER L.L.P.
                                                2 50 West Liberty Street, Suite 510
                                                  Reno, Nevada 89501
                                                3 Telephone: 775-785-5440
                                                  E-Mail: nkanute@swlaw.com
                                                4
                                                  Don Bivens (admitted pro hac vice)
                                                5 (AZ Bar No. 005134)
                                                  SNELL & WILMER L.L.P.
                                                6 One Arizona Center, Suite 1900
                                                  400 East Van Buren Street
                                                7 Phoenix, AZ 85004-2202
                                                  Telephone: (602) 382-6000
                                                8 Email: dbivens@swlaw.com
                                                9 Attorneys for Plaintiff
                                               10
                                                                       IN THE UNITED STATES DISTRICT COURT
                                               11
                                                                            EASTERN DISTRICT OF CALIFORNIA
                                               12
                                                                                                Case No. 2:19-cv-02544-JAM-DB
Snell & Wilmer
             50 W. Liberty Street, Suite 510




                                               13 SOLARMORE MANAGEMENT
                                                  SERVICES, INC., a California corporation,
                 Reno, Nevada 89501
                    LAW OFFICES




                                               14                                               STIPULATION FOR EXTENDING
                     775-785-5440
                          L.L.P.




                                                                   Plaintiff,                   TIME FOR DEFENDANTS TO
                                               15                                               RESPOND TO FIRST AMENDED
                                                  v.                                            COMPLAINT AND ORDER
                                               16
                                                  JEFF CARPOFF and PAULETTE                     Complaint Served: Various Dates
                                               17 CARPOFF, husband and wife; LAUREN             Response Deadline: July 12, 2021
                                                  CARPOFF, an individual; ROBERT V.             New Response Deadline: August 12, 2021
                                               18 AMATO, an individual; PRISCILLA
                                                  AMATO, an individual; ROBERT
                                               19 KARMANN, an individual; RONALD J.
                                                  ROACH, an individual; JOSEPH BAYLISS,
                                               20 an individual; BAYLISS INNOVATIVE
                                                  SERVICES, INC., a California corporation;
                                               21 ARI J. LAUER, an individual; LAW
                                                  OFFICES OF ARI J. LAUER; ALAN
                                               22 HANSEN; an individual; SEBASTIAN
                                                  JANO, an individual; STEVE WILDE, an
                                               23 individual; RYAN GUIDRY, an individual;
                                                  CARRIE CARPOFF-BODEN, an individual;
                                               24 PATRICK MOORE, an individual; HALO
                                                  MANAGEMENT SERVICES LLC, a
                                               25 Nevada limited liability company;
                                                  ALVAREZ & MARSAL VALUATION
                                               26 SERVICES, LLC, a Delaware limited
                                                  liability company; BARRY HACKER, an
                                               27 individual; MARSHALL & STEVENS, INC.,
                                                  a Delaware corporation; COHNREZNICK
                                               28 CAPITAL MARKETS SECURITIES, LLC, a
                                                                                            1    STIPULATION FOR EXTENDING TIME FOR
                                                                                                     DEFENDANTS TO RESPOND TO FIRST
                                                                                                      AMENDED COMPLAINT AND ORDER
                                       1 Maryland limited liability company;
                                         FALLBROOK CAPITAL SECURITIES
                                       2 CORPORATION, a Florida corporation;
                                         SCOTT WENTZ, an individual; RAINA
                                       3 YEE, an individual; VISTRA
                                         INTERNATIONAL EXPANSION (USA)
                                       4 INC., fka RADIUS GGE (USA), INC., fka
                                         HIGH STREET PARTNERS INC., a
                                       5 Maryland corporation; RADIUS GGE (USA),
                                         INC., fka HIGH STREET PARTNERS INC.,
                                       6 a Maryland corporation; MONTAGE
                                         SERVICES, INC., a California corporation;
                                       7 HERITAGE BANK OF COMMERCE, a
                                         California corporation; DIANA KERSHAW,
                                       8 an individual; CARSON TRAILER, INC., a
                                         California corporation; DAVID ENDRES, an
                                       9 individual; AHERN RENTALS INC., a
                                         Nevada corporation, AHERN AD, LLC, a
                                      10 Nevada limited liability company; EVAN
                                         AHERN, an individual; THE STRAUSS
                                      11 LAW FIRM, LLC, a South Carolina limited
                                         liability company; PETER STRAUSS, an
Snell & Wilmer




                                      12 individual; PANDA BEAR
             50 West Liberty Street

             Reno, Nevada 89501




                                         INTERNATIONAL, LTD., a Hong Kong
                 law offices




                                      13 corporation; PANDA SOLAR SOLUTIONS
                   Suite 510
                    L.L.P.




                                         LLC, a Nevada limited liability corporation;
                                      14 DC SOLAR INTERNATIONAL, INC., a
                                         Nevis corporation; BAYSHORE SELECT
                                      15 INSURANCE, a Bahamian Corporation;
                                         CHAMPION SELECT INSURANCE, a
                                      16 Bahamian Corporation; JPLM DYNASTY
                                         TRUST, a Cook Island Trust; BILLIE JEAN
                                      17 TRUST, a Cook Island Trust; SOUTHPAC
                                         INTERNATIONAL, INC., a Cook Islands
                                      18 Corporation,
                                      19                         Defendants.
                                      20
                                                  IT IS HEREBY STIPULATED by and between Plaintiff Solarmore Management
                                      21
                                           Services, Inc. (“Solarmore”) and Defendants Steve Wilde, Montage Services, Inc., Scott
                                      22
                                           Wentz, Raina Yee, and Sebastian Jano (hereafter, the “Defendants”) (collectively, the
                                      23
                                           “Parties”), either for themselves or by and through their respective counsel, that:
                                      24
                                                  Solarmore filed its First Amended Complaint in this Court on December 18, 2020.
                                      25
                                           The Defendants were personally served or waived service on various dates in January 2021;
                                      26
                                                  A number of the Defendants executed waivers of service for the First Amended
                                      27
                                           Complaint, which meant that their responses to Solarmore’s First Amended Complaint were
                                      28
                                                                                         2     STIPULATION FOR EXTENDING TIME FOR
                                                                                                   DEFENDANTS TO RESPOND TO FIRST
                                                                                                    AMENDED COMPLAINT AND ORDER
                                       1   not due until March 22, 2021, at the earliest;
                                       2          Solarmore had previously agreed with various Defendants that had been personally
                                       3   served to extend the deadlines to respond to Solarmore’s First Amended Complaint for
                                       4   roughly 28 days until late March 2021;
                                       5          In the interest of having Defendants’ various responsive pleadings or motions to
                                       6   dismiss due on the same date, and thus Solarmore’s various oppositions and replies also due
                                       7   on the same date, Solarmore and certain Defendants stipulated to an extension of the
                                       8   deadline for Defendants to respond to the First Amended Complaint until April 22, 2021.
                                       9   See ECF Doc. No. 71;
                                      10          Solarmore and the Defendants further extended the response deadline for the
                                      11   Defendants to May 12, 2021 (see ECF Nos. 82, 93) and July 12, 2021 (see ECF No. 100);
Snell & Wilmer




                                      12          Following subsequent discussions between Solarmore and the Defendants, the
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices




                                      13   Parties agreed, and hereby request, that the undersigned Defendants’ deadline to respond to
                   Suite 510
                    L.L.P.




                                      14   Solarmore’s First Amended Complaint shall be extended further to August 12, 2021 and
                                      15   that Solarmore’s deadline to respond to any motion to dismiss be set at 60 days, as it
                                      16   previously was by this Court;
                                      17          Additionally, given the numerous legal issues and causes of action asserted against
                                      18   Defendants, Solarmore and Defendants have agreed to, and hereby request, a modest
                                      19   modification of the page limits for briefing on Defendants’ motions to dismiss as follows:
                                      20   twenty (20) pages for Defendants’ initial motions; twenty (20) pages for Solarmore’s
                                      21   oppositions, and ten (10) pages for Defendants’ replies; and
                                      22          Finally, the Parties have agreed that it is in the best interests of the Parties and this
                                      23   Court that all discovery and the Rule 26(f) conference be stayed until 30 days after either
                                      24   (a) the hearing on Defendants’ motions to dismiss, or (b) the hearing date is taken off the
                                      25   Court’s calendar and the motions are deemed submitted on the papers.
                                      26          This is the fourth request for an extension.
                                      27          THEREFORE, pursuant to L. R. 143 and 144, the Parties hereby stipulate as follows:
                                      28
                                                                                            3    STIPULATION FOR EXTENDING TIME FOR
                                                                                                     DEFENDANTS TO RESPOND TO FIRST
                                                                                                      AMENDED COMPLAINT AND ORDER
                                       1            1.   The deadline for the Defendants to answer, object, or otherwise respond to
                                       2   Solarmore Management Services, Inc.’s First Amended Complaint shall be August 12,
                                       3   2021. Defendants’ motion briefs shall be limited to twenty (20) pages;
                                       4            2.   The deadline for Solarmore to file its oppositions to Defendants’ motions to
                                       5   dismiss shall be October 12, 2021. Solarmore’s oppositions shall be limited to twenty (20)
                                       6   pages;
                                       7            3.   The deadline for Defendants to file replies shall be November 2, 2021.
                                       8   Defendants’ replies shall be limited to ten (10) pages; and
                                       9            4.   All discovery and the Rule 26(f) conference between the Parties shall be
                                      10   stayed until 30 days after either (a) the hearing on Defendants’ motions to dismiss, or (b)
                                      11   the hearing date is taken off the calendar and the motions are deemed submitted on the
Snell & Wilmer




                                      12   papers.
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices




                                      13            IT IS SO STIPULATED.
                   Suite 510
                    L.L.P.




                                      14    DATED: June 22, 2021                            SNELL & WILMER L.L.P.
                                      15
                                                                                            By: /s/Nathan G. Kanute
                                      16                                                    Nathan G. Kanute
                                                                                            50 W. Liberty Street, Suite 510
                                      17                                                    Reno, NV 89501
                                      18                                                    Don Bivens (admitted pro hac vice)
                                      19                                                    One Arizona Center, Suite 1900
                                                                                            400 East Van Buren Street
                                      20                                                    Phoenix, AZ 85004-2202
                                      21                                                    Attorneys for Plaintiff
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                                                                        4       STIPULATION FOR EXTENDING TIME FOR
                                                                                                    DEFENDANTS TO RESPOND TO FIRST
                                                                                                     AMENDED COMPLAINT AND ORDER
                                       1   DATED: June 22, 2021                           DATED: June 22, 2021
                                       2   MINTZ, LEVIN, COHN, FERRIS,                    DILLINGHAM & MURPHY, LLP
                                       3   GLOVSKY AND POPEO, P.C.

                                       4
                                           By: /s/Evan S. Nadel (with permission)         By: /s/Dennis J. Kelly (with permission)
                                       5   Evan S. Nadel                                  Dennis J. Kelly, Esq.
                                           44 Montgomery St, 36th Flr                     601 Montgomery St, Ste 1900
                                       6   San Francisco CA 94104                         San Francisco CA 94111
                                       7   Attorneys for Steve Wilde                      Attorneys for Montage Services, Inc.,
                                       8                                                  Scott Wentz, and Raina Yee
                                       9
                                      10
                                      11   /s/Sebastian Jano (with permission)
                                           Sebastian Jano
Snell & Wilmer




                                      12   DATED: June 22, 2021
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices




                                      13
                   Suite 510
                    L.L.P.




                                      14
                                      15
                                      16        IT IS SO ORDERED.
                                      17
                                      18   Dated: June 22, 2021                     /s/ John A. Mendez
                                                                                    THE HONORABLE JOHN A. MENDEZ
                                      19
                                                                                    UNITED STATES DISTRICT COURT JUDGE
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                                                                      5       STIPULATION FOR EXTENDING TIME FOR
                                                                                                  DEFENDANTS TO RESPOND TO FIRST
                                                                                                   AMENDED COMPLAINT AND ORDER
